

116 HR 7333 IH: Coastal Broadband Deployment Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7333IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Bilirakis introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that a request for the deployment or modification of a communications facility entirely within a floodplain is categorically excluded from the requirement to prepare certain environmental or historical preservation reviews.1.Short titleThis Act may be cited as the Coastal Broadband Deployment Act.2.Application of NEPA and NHPA to floodplains(a)DefinitionsIn this section:(1)Communications facilityThe term communications facility includes—(A)any wireless or wireline infrastructure for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds;(B)any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the provision of communications service; and(C)any antenna or apparatus that—(i)is designed for the purpose of emitting radio frequency;(ii)is designed to be operated, or is operating, from a fixed location; and(iii)is added to a tower, building, or other structure.(2)Communications serviceThe term communications service means a service for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds.(3)Covered projectThe term covered project means a project for the deployment or modification of a communications facility that is to be carried out entirely within a floodplain (as defined in section 9.4 of title 44, Code of Federal Regulations, as of the date of enactment of this Act).(b)NEPA categorical exclusion(1)In generalA covered project subject to the approval of the Commission shall be categorically excluded from the requirement to prepare an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(2)Relation to extraordinary circumstances proceduresThe use of the categorical exclusion under paragraph (1) shall not be considered to include extraordinary circumstances under section 220.6 of title 36, Code of Federal Regulations, or section 1508.4 of title 40, Code of Federal Regulations (or any successor to such regulations).(c)National Historic Preservation Act exemptionA covered project for which the Commission is required to issue a permit or that is otherwise subject to the jurisdiction of the Commission shall not be considered an undertaking under section 300320 of title 54, United States Code.